******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     WIL Y. ZAVALA, JR. v. OFFICE OF ADULT
               PROBATION ET AL.
                   (AC 34082)
                   Beach, Sheldon and West, Js.
   Argued October 30, 2014—officially released November 10, 2015

   (Appeal from Superior Court, judicial district of
               Tolland, Sferrazza, J.)
  Andrew B. Bowman, for the appellant (petitioner).
   Lisa A. Riggione, senior assistant state’s attorney,
with whom, on the brief, were David I. Cohen, state’s
attorney, and Richard K. Greenalch, Jr., special deputy
assistant state’s attorney, for the appellees
(respondents).
                          Opinion

  PER CURIAM. The petitioner, Wil Y. Zavala, Jr.,
appeals from the judgment of the habeas court denying
his petition for a writ of habeas corpus. We reverse the
judgment of the habeas court and remand the case for
further proceedings.
   In 2008, the petitioner pleaded guilty to two counts
of burglary in the third degree and one count of assault
in the second degree and was sentenced to concurrent
terms of five years incarceration, execution suspended,
and three years probation. With regard to a separate
incident, the defendant pleaded guilty in 2009 to assault
in the third degree and was sentenced to a term of
one year incarceration, execution suspended, and two
years probation.
   The petitioner thereafter filed a petition for a writ of
habeas corpus alleging ineffective assistance of counsel
on the part of the attorney who had represented him
at the 2008 and 2009 plea proceedings. He alleged that
the attorney had failed to advise him that his guilty
pleas would subject him to mandatory deportation from
the United States, where he was a lawful permanent
resident, to his native country of Guatemala. In denying
the petition, on the ground of failure to establish the
prejudice prong of an ineffective assistance of counsel
claim under Strickland v. Washington, 466 U.S. 668,
687, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984), the habeas
court applied the standard for determining prejudice
set forth in Copas v. Commissioner of Correction, 234
Conn. 139, 151–157, 662 A.2d 178 (1995). Upon reaching
that conclusion, the habeas court did not decide
whether the petitioner had established the performance
prong of ineffective assistance of counsel. The habeas
court granted certification to appeal, and this appeal
followed.
   Following oral argument in this court, we stayed the
appeal pending our Supreme Court’s decision in Carra-
way v. Commissioner of Correction, 317 Conn. 594,
A.3d      (2015). In Carraway, the Supreme Court held
that the prejudice standard enunciated in Copas had
been overruled sub silentio. Id., 596. Following the
release of the decision in Carraway, we ordered the
parties to submit supplemental briefs on the applicabil-
ity of that case to this appeal. In his supplemental brief,
the petitioner argues that the present case should be
remanded to the habeas court for further proceedings
in which the issue of prejudice can be determined by
application of the standard enunciated in Carraway
and Hill v. Lockhart, 474 U.S. 52, 196 S. Ct. 366, 88 L.
Ed. 2d 203 (1985).1 The respondents2 do not disagree,
nor do we. The habeas court applied the prejudice stan-
dard stated in Copas. Subsequent to that decision, the
Supreme Court in Carraway held that Copas had been
overruled and was no longer applicable.3
  The judgment is reversed and the case is remanded
to the habeas court for further proceedings according
to law.
  1
    Nothing in this opinion prevents the habeas court from reaching the
performance prong. See, e.g., Roberts v. Commissioner of Correction, 155
Conn. App. 360, 363, 109 A.3d 956 (2015) (to prevail on claim of ineffective
assistance of counsel, petitioner must prove both deficient performance
and prejudice; habeas court can find against petitioner on either ground),
cert. denied, 316 Conn. 902, 111 A.3d 470 (2015).
  2
    The respondents are the Office of Adult Probation of the Court Support
Services Division and the Superior Court, judicial district of Stamford-Nor-
walk, geographical area number one.
  3
    In Copas v. Commissioner of Correction, supra, 234 Conn. 151, the court
stated that in order to prove prejudice caused by the ineffective assistance
of counsel in the context of a guilty plea, a petitioner was required to show
that, had counsel performed effectively, he would not have pleaded guilty
and he would likely have been successful at trial. In Carraway, the court
recognized that a petitioner need only prove, as to prejudice, that, had he
received effective assistance, he would likely not have pleaded guilty but
would have proceeded to trial. Carraway v. Commissioner of Correction,
supra, 317 Conn. 600.